 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE KROGERCo.,andDISTRICT LODGENO. 34,INTERNATIONALAssoci-ATION OF MACHINISTS,A. F. OFL., PETITIONER.CiaseNo.9-PC-178g.March2, 1953Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Lloyd R. Fraker,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certainemployees of the Employer 23.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of maintenance department employeesin the Employer's Cincinnati, Ohio, manufacturing operation, or inthe alternative any such craft unit or units in the maintenance depart-ment as the Board may find appropriate. The Employer and theIntervenor contend that the maintenance department unit is inappro-priate because of a 10-year bargaining history on a broader basis.In addition, they contend that separate craft units are inappropriatebecause none of the employees spend their time working exclusivelyat one craft.The Intervenor also contends that there are no truecraftsmen in the unit.The Employer operates a chain of retail food stores in 19 States.In Cincinnati it has a branch merchandising operation and a manu-facturing operation.The branch operation services the Employer'sretail stores in Cincinnati and the surrounding area.The manufac-turing operation processes and packs various food products fordistribution to all of the Employer's stores. The Intervenor has repre-sented the production and maintenance employees in the manufactur-ing operation, including the employees sought by the Petitioner, for10 years and has had contracts with the Employer during that periodcovering these employees.IThe name of the Employer appears as amended at the healing.2United FoodWorkers, Local 390, Retail,Wholesale and Department Store Employeesof America,CIO, intervened at the hearing on the basis of an existing contractual interest.103 NLRB No. 11. THE KROGER CO.219There are approximately 65 employees in the maintenance depart-ment who are classified as leadmen, mechanics A, mechanics B, me-chanics B (stockroom), maintenance helpers, and machine cleanupmen.A number of these employees exercise in the course of theirduties the skills of carpenters, millwrights, electricians, pipefitters,sheet-metal workers, painters, machinists, and welders.Others per-form unskilled duties of stockroom attendants, oilers, and cleanupmen.Under Board policy, a unit consisting of all employees in themaintenance department would be inappropriate in view of the bar-gaining history for the broader unit.3However, such bargaininghistory does not preclude the possibility that the craft units soughtby the Petitioner, in the alternative, may be appropriate .4Although there is no apprenticeship program in themaintenancedepartment, the Employer tries to hire men who have served appren-ticeships elsewhere in filling jobs with craft duties within the depart-ment.Employees entering the department with no skillsare givenhelper classifications and are promoted to higher classifications as theyacquire skill. It usually takes at least 3 or 4 years for such employeesto attain a mechanic A classification.There are no other employeesexercising craft skills working elsewhere in the plant.While therehave been some permanent transfers from production departments tothe maintenance department, they have been few in number and mostof the employees transferred have entered the maintenance depart-ment in the helper classification.Transfers from themaintenancedepartment to the production department are rare and have occurredonly at times of layoffs in the maintenance department.There are approximately 8 electricians in the department who spendat least 90 percent of their time in electrical work throughout theplant.In the course of their duties they install conduits, locate andrepair defects in electrical equipment, repair motors, and do variousother kinds of electrical work.These employees are separately su-pervised and have a separate area assigned to them as a shop andstorage area for tools and materials.We find that these employeesare craftsmen who may constitute a separate appropriate unit, if theyso desire .5There are 5 millwrights and 2 carpenters in the maintenance de-partment who spend over 50 percent of their time doing the work oftheir craft.The evidence shows that these employees are assigned tothe same crew and are under the same leadmen.While the carpentersand millwrights each work predominantly at their own craft, theyfrequently work together in the installation and rigging of machinerythroughout the plant, and their duties are often similar. In view of3United States Time Corporation,86 NLRB 724.4The Atlantic Refining Company,92 NLRB 651.5John F. Jelke Company,83 NLRB 442. 220DECISIONSOF NATIONALLABOR RELATIONS BOARDthe close association between the carpenters and millwrights in theplant, and traditional association of the 2 crafts, we find that a unitof both may be appropriate.'There are three machinists in the maintenance department whospend most of their time making parts, involving the operation ofvarious machine tools. In addition there are a number of mechanicsin the maintenance department who are engaged principally in themaintenance and repair of mechanical equipment in various produc-tion departments to which they are assigned.They also operate ma-chine tools, although to a lesser extent, in the course of this work.Wefind that these employees are all craftsmen having similar skills, andmay constitute a separate appropriate unit if they so desire 7There are three painters who perform all the painting requiredthroughout the plant.While they may be required, to assist incleanup work when there is no painting to be done or when necessaryin preparation for painting, these employees work as painters most ofthe time, and as such engaged in work requiring craft skills.Ac-cordingly they may constitute a separate appropriate unit."There are also 7 pipefitters, 3 sheet metal workers, and 2 welders whospend most of their time performing duties customarily associatedwith these crafts.We find that the employees in each of these groupsare craftsmen, and that each group may constitute a separate appro-priate unit if it so desires .9Accordingly, we shall direct that separate elections be conductedamong the following groups 70 of employees in the maintenance de-partment at the Employer's Cincinnati, Ohio, manufacturing plant,including in each group all leadmen 11 and helpers 12 working in eachcraft, but excluding all other employees, guards, and supervisors asdefined in the Act :1.All electricians.2.All carpenters and millwrights.3.All machinists and machine repairmen.4.All painters.°Calumet and Hecla Consolidated Copper Company,86 NLRB 126.7We8tinghouse Electric Corporation,94 NLRB 804.8Owens-Corning Fiberglas Corporation,84 NLRB 298.IDOwens-Corning Fiberglas Corporation,supra.10 The Employer and Intervenor contend that each of the proposed craft groups, whichwe find may be appropriate, is inappropriate because none of the employees included spendtheir time exclusively in duties related to their craft.As we have found in each casethat most of the time of these craftsmen is spent in work associated with their craft, wereject this contention.Plumbing Contractors Association of Baltimore,Md., Inc.,93NLRB 1081 at footnote 27."The parties agree, and we find on the basis of the record,that none of the leadmenare supervisors within the meaning of the Act.12As it appears from the record that helpers are assigned to assist employees workingin one craft only, we will include them in the units of the craftsmen to which they areassigned.General Electric Company,86 NLRB 327 at footnote IT. INTERNATIONAL HARVESTER COMPANY2215.All pipefitters.6.All sheet-metal workers.7.All welders.If a majority in any group votes for the Petitioner, they will betaken to have indicated their desire to constitute a separate appro-priate unit, and the Regional Director is instructed to issue a certifi-cation of representatives to the Petitioner for such unit, which theBoard, under the circumstances, finds to be appropriate for purposesof collective bargaining within the meaning of Section 9 (b) of theAct.If a majority in any group votes for the Intervenor, they willbe taken to have indicated their desire to remain a part of the exist-ing bargaining unit and the Regional Director will issue a certificateof the results of the election to that effect.[Text of Direction of Elections omitted from publication in thisvolume.]INTERNATIONALHARVESTERCOMPANY,MILWAUKEEWORKSandELECTRICALWORKERS UNIONNo. 494,INTERNATIONALBROTHER-HOOD OF ELECTRICAL WORKERS,AFL,PETITIONERandHARVESTERFEDERAL LABOR UNION,LOCAL 22631, AFL.Case No. 13-RC-3027.March 2, 1953Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph Cohen, hearing of-ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:103 NLRB No. 13.